Van Kirk, P. J.
(dissenting). The objections are that causal relation is not established, and the finding as to his reduced earning capacity is not supported by evidence. On August 31, 1926, claimant received a violent blow on the forehead, was knocked backward striking his head against a box car and suffered a transverse fracture of the frontal bones. Dr. Ostrurn’s verified report, dated September fourth, shows this; also that the injury caused permanent defects, namely, headache and dizziness. There is no history or evidence of a pre-existing injury ailment, or disease. To the question: “ On what date able to do any work and nature of work,” Dr. Ostrum answered, “ Remote possibility.” He did not see the claimant later than October 6, 1926. The claimant testified that, to the end of the period of the award, he has suffered from nervous spells, headaches and dizziness and that these kept him from work. He denies drunkenness. In December, 1926, he worked for a few days, and in March, 1927, he worked seven nights a week at three dollars and sixty cents per night, twenty-five dollars and twenty *211cents per week; also he worked in November a short time as a watchman. He testified that in each case he had to stop because of pains, nervousness and numbness of his brain; his head felt as if there were an iron band around it; before this accident he had no nervousness, no tremor of the hands. The headaches and dizziness are the permanent injuries which Dr. Ostrum reported he would suffer. Dr. Lewy’s report was put in the record March 8, 1927, after an examination that day made. He says: “ Considering the age of the claimant, an injury to his head as described can be a contributing factor to the headache and vertigo which he complains of.” Also he says: “ I believe claimant can continue performing work which does not require stooping or walking on elevated structures.” It is a fair inference from that that at present he has a limited capacity for work. In view of the first report of Dr. Ostrum and claimant’s testimony, the Industrial Board had before it evidence on which to find that the accidental injury was a competent producing cause of the headaches, vertigo and dizziness of which he complains. He has tried a number of times to work and he testifies that each time he was unable to continue because of his headaches, dizziness and nervousness. The highest wage he has received is twenty-five dollars and twenty cents per week and this is fixed as his earning capacity. He had had another job as watchman at twenty-two dollars per week. Where a man has actually tried to secure jobs and has worked, the wages he has been able to receive are some proof of his earning capacity. The award should be affirmed.
Hinman, J., concurs.
Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.